—In a child abuse and neglect proceeding pursuant to Family Court Act article 10, the petitioner appeals from an order of the Family Court, Richmond County (Clark, J.), dated June 5, 1997, which, after a hearing pursuant to Family Court Act § 1028, granted the application of the respondent and returned the subject children to her pending the determination of the proceeding.
Ordered that the order is affirmed, without costs or disbursements, and the stay pending appeal granted by decision and order on motion of this Court dated June 24, 1997, is vacated forthwith.
The evidence adduced by the appellant failed to establish that the return of the children posed an imminent risk to their health where, as here, the offending circumstances have been remedied. Moreover, the respondent has complied fully with the service plan offered by the appellant. Under the circumstances, the Family Court properly directed the return of the children to the respondent pending the final determination on the petition (see, Matter of Hiram V., 162 AD2d 453; Matter of Lashawn G., 161 AD2d 712). Copertino, J. P., Thompson, Sullivan and Friedmann, JJ., concur.